DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Debarros, US Patent 10269268.
Regarding claim 1, Debarros teaches a folding display tower 110 comprising: a shroud 10 including a first sheet 12 and a second sheet 14 disposed in opposition to one another, the first sheet 12 and the second sheet 14 being connected to one another at a first end by a first joint F1 and at a second end by a second joint 106; and a support member 38 or 40 disposed between the first sheet 12 and the second sheet 14 and between the first joint F1 and the second joint 106. The support member 38 or 40 being configured to outwardly bias the first sheet 12 and the second sheet 14 to cause the shroud 10 to assume a curvilinear cross-sectional shape along at least a portion of a longitudinal axis of the shroud (See figure 9).

    PNG
    media_image1.png
    740
    356
    media_image1.png
    Greyscale

Regarding claim 2, Debarros teaches the support member 38 or 40 includes at least one of an ovoid, elliptical or oblong shape. (See figures 4 and 9 and column 8, lines 4-10).
Regarding claim 3, Debarros teaches the support member 38 or 40 includes a line of weakness F12 or F13 extending along the support member, from the first joint F1 to the second joint 106, and defining a first half and a second half of the support member.

Regarding claim 8, Debarros teaches in a first state (figures 5 and 14), the first half and the second half of the support member 38 and 40 is rotated in a first direction to fold onto one another about an axis of rotation defined by the line of weakness F12 and F13, and wherein, in a second state (figures 4 and 9-11), the first half and the second half the support member 38 and 40 are rotated in a second direction to unfold about the axis of rotation defined by the line of weakness F12 and F13 to place the first half and the second half of the support member into a substantially planar orientation.
Regarding claim 9, Debarros teaches in the second state (figures 4 and 9-11), the support member 38 or 40 is locked in the substantially planar orientation when engaged with tabs 117 or 119.
Regarding claim 12, Debarros teaches the support member 38 or 40 is movable between a first state (figures 5 and 14) in which the support member 38 or 40 does not outwardly bias center portions of the first sheet and the second sheet from one another and a second state (figures 4 and 9-11) in which the support member 38 or 40 outwardly biases central portions of the first sheet 12 and the second sheet 14 away from one another along at least a portion of a longitudinal axis of the shroud.
Regarding claim 13, Debarros teaches compressive forces applied to the center portions of the first sheet 12 and the second sheet 14 are directed along a minor axis of the support member to cause the support member to rotate about the major axis F12 or F14 of the support member to transition the support member from the second state (figures 4 and 9-11) to the first state.

Regarding claim 15, Debarros teaches the first sheet 12 and the second sheet 14 each include one or more lines of weakness F2-F5 transverse to the longitudinal axis, and wherein the shroud 10 is foldable about the one or more lines of weakness. (See figures 12-13).
Regarding claim 16, Debarros teaches a plurality of support members 38 and 40 disposed between the first sheet 12 and the second sheet 14 and between the first joint F1 and the second joint 106 along the longitudinal axis of the shroud 10, the plurality of support members 38 and 40 being configured to outwardly bias at least central portions of the first sheet 12 and the second sheet 14 away from one another along the longitudinal axis of the shroud.
Regarding claim 17, Debarros teaches each of the plurality of support members 38 and 40 have an at least substantially similar ovoid, elliptical or oblong shape. (See figures 4 and 9 and column 8, lines 4-10).
Regarding claim 18, Debarros teaches a folding display tower 110 and method of forming a folding display tower, comprising: disposing a first sheet 12 having a first lateral end and a second lateral end adjacent to a second sheet 14 having a first lateral end and a second lateral end; connecting the first lateral end of the first sheet to the first lateral end of the second sheet to form a first joint F1; connecting the second lateral end of the first sheet 12 to the second lateral end of the second sheet 14 to form a second 
Regarding claim 19, Debarros teaches deploying the display apparatus 10 by moving the first joint F1 toward the second joint 106 to move the movable support member 38 or 40 from the first folded position (figures 5 and 14) to the second position (figures 4 and 9-11) and transition the display apparatus 10 from the stowed state (figure 13) to the erected state (figures 4 and 9-11).
Regarding claim 20, Debarros teaches stowing the display apparatus 10 by moving the first joint F1 away from the second joint 106 to move the movable support member 38 or 40 from the second position to the first position and transition the display apparatus from the erected state (figures 4 and 9-11) to the stowed state (figure 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Debarros, US Patent 10269268 in view of Martin Presa, US Patent Application Publication 20110088300. 

Martin Presa teaches folding advertising display unit comprising: a shroud including a first and second sheet 1 disposed in opposition to one another and being connected to one another at a first and second end by a joint 2; and a support member 11 disposed between the first and second sheet 1 and between the joints 2. The support member 11 being configured to outwardly bias the first and second sheets 1 to cause the shroud to assume a curvilinear cross-sectional shape along at least a portion of a longitudinal axis of the shroud (See figure 4).

    PNG
    media_image2.png
    496
    337
    media_image2.png
    Greyscale

Martin Presa taches the first and second sheets 1 are coupled to tabs 17 of the support member 11 by adhesives. (See ¶ 0047).

Regarding claim 6, Martin Presa teaches the adhesives are applied to at least one of the first sheet, the second sheet, and one or more tabs extending from the support member. (See ¶ 0047).
Regarding claim 7, Martin Presa teaches the support member 11 comprises a first tab 17 connecting to the first sheet 1 by a first adhesive connection and a second tab 17 connecting to the second sheet 1 by a second adhesive connection.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach a shroud comprising a first and second sheet joined connected to one another at opposite ends by a first and second joint and a support member disposed between the sheets and between the joints such that the support member outwardly bias the sheets to cause the shroud to assume a curvilinear cross-sectional shape along at least a portion of a longitudinal axis of the shroud and specifically comprising the support member being locked in the substantially planar orientation by at least one of the first joint and the second joint formed by the first sheet and the second sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631